Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 1 has been amended as written below. The contents of former Claim 4 have been re-introduced as a new dependent claim 32. Claim 5 has been cancelled. Further, Claim 18 is cancelled and Claims 27-28 have been rejoined.
Authorization for these examiner's amendments was given in an interview with Asaf Batelman on 08 June 2022. 
Claim 1 as amended below is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 27-28, directed to the process of making the allowable product, previously withdrawn from consideration as a result of the restriction requirement mailed 24 June 2020, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 18, directed to the claimed particle being an inorganic particle and withdrawn without traverse as indicated in the non-final rejection mailed 16 December 2020, does not require all the limitations of an allowable product claim (particularly that the claimed particle is organic as required by Claim 1), and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 24 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The full claim set as amended is re-written below.
(Currently Amended) A composite separator comprising:
a porous substrate; and 
a composite electrolyte on a surface of the porous substrate, the composite electrolyte comprising a block copolymer, an ionic liquid, and an organic particle,
wherein 
a size of the particle is larger than a pore size of the porous substrate,[[,]] 
the ionic liquid includes a cation and an anion, 
the particle of the composite electrolyte is not present inside a pore of the porous substrate, and is present only on the surface of the porous substrate, and the ionic liquid and the block copolymer of the composite electrolyte are present both in the pore of the porous substrate and on the surface of the porous substrate, 
the particle comprises poly(styrene), a poly(styrene-divinylbenzene) copolymer, a poly(methyl methacrylate-divinylbenzene) copolymer, a poly(ethyl methacrylate-divinylbenzene) copolymer, a poly(pentyl methacrylate-divinylbenzene) copolymer, a poly(butyl methacrylate-divinylbenzene) copolymer, a poly(propyl methacrylate-divinylbenzene) copolymer, a poly(styrene-ethylene-butylene-styrene) copolymer, a poly(styrene-methyl methacrylate) copolymer, a poly(styrene-acrylonitrile) copolymer, a poly(styrene-vinylpyridine) copolymer, a poly(acrylonitrile-butadiene-styrene) copolymer, a poly(acrylonitrile-ethylene-propylene-styrene) copolymer, a poly(methyl methacrylate-acrylonitrile-butadiene-styrene) copolymer, a poly((C1-C6 alkyl) methacrylate-butadiene-styrene) copolymer, a poly(styrene-(C1-C6 alkyl) acrylate) copolymer, a poly(acrylonitrile-styrene-(C1-C6 alkyl) acrylate) copolymer, a cross-linked derivative of the foregoing polymers, or a combination thereof, 
the block copolymer is a poly(styrene-ethylene oxide-styrene) block copolymer, a poly(styrene-isoprene-styrene) block copolymer, a poly(styrene-ethylene-styrene) block copolymer, a poly(methyl methacrylate-butylene) block copolymer, or a combination thereof, 
the cation of the ionic liquid comprises an ammonium cation, a pyrrolidinium cation, a pyridinium cation, a pyrimidinium cation, an imidazolium cation, a piperidinium cation, a pyrazolium cation, an oxazolium cation, a pyridazinium cation, a phosphonium cation, a sulfonium cation, a triazolium cation, or a combination thereof, [[and]]
the anion of the ionic liquid comprises BF-4-, PF6-, AsF6-, SbF6-, AlCl-4-, HSO4-, ClO4-, CH3SO3-, CF3CO2-, Cl-, Br-, I-, SO42-, CF3SO3-, (FSO2)2N-, (C2F5SO2)2N-, (C2F5SO2)(CF3SO2)N-, (CF3SO2)2N- or a combination thereof, [[and]]
the porous substrate has an average pore diameter of less than 3 micrometers, 
a content of the block copolymer is about 1 part to less than 30 parts by weight, with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer, and the particle, and 
the particle is a microsphere having an average particle diameter of greater than 3 micrometers to about 7 micrometers.

Claims 2– 8. (Cancelled).

(Previously Presented) The composite separator of claim 1, wherein the block copolymer is a poly(styrene-ethylene oxide-styrene) block copolymer.

(Cancelled).

(Previously Presented) The composite separator of claim 1, wherein the particle comprises a poly(styrene-divinylbenzene) copolymer.
(Previously Presented) The composite separator of claim 1, wherein: the block copolymer is a poly(styrene-ethylene oxide-styrene) block copolymer, the particle comprises a poly(styrene-divinylbenzene) copolymer, the cation of the ionic liquid comprises a pyrrolidinium cation, and the anion of the ionic liquid comprises (FSO2)2N-.
(Previously Presented) The composite separator of claim 12, further comprising a liquid electrolyte comprising a lithium salt and an organic solvent.
(Original) The composite separator of claim 13, wherein a concentration of the lithium salt in the liquid electrolyte is about 1 molar to about 6 molar.
(Previously Presented) The composite separator of claim 13, wherein the lithium salt comprises LiN(SO2F)2.
(Original) The composite separator of claim 13, wherein a concentration of the lithium salt in the liquid electrolyte is about 1.5 molar to about 5 molar.

– 18. (Cancelled).

(Original) The composite separator of claim 1, wherein the composite separator has a thickness of about 4 micrometers to about 100 micrometers.
(Original) The composite separator of claim 1, wherein the porous substrate has a porosity of about 10% to about 90%, and the porous substrate is a form of a film comprising poly(ethylene), poly(propylene), poly(butylene), or a combination thereof.
(Original) A lithium secondary battery comprising: 
a positive electrode; 
a negative electrode; and 
the composite separator of claim 1 located between the positive electrode and the negative electrode.
(Original) The lithium secondary battery of claim 21, wherein the negative electrode comprises a carbonaceous material, silicon, a silicon oxide, a silicon alloy, a silicon- carbonaceous material composite, tin, a tin alloy, a tin-carbon composite, lithium, a metal alloyable with lithium, an alloy thereof, an oxide thereof, metalloid alloyable with lithium, an alloy thereof, or an oxide thereof, or a combination thereof.
(Original) The lithium secondary battery of claim 21, wherein the lithium secondary battery further comprises a liquid electrolyte, a solid electrolyte, a gel electrolyte, a polymer ionic liquid, or a combination thereof.
(Original) The lithium secondary battery of claim 21, 
wherein the negative electrode is a lithium metal electrode or a lithium metal alloy electrode, and
wherein the particle of the composite electrolyte in the composite separator is disposed adjacent to the negative electrode.
(Original) The lithium secondary battery of claim 21, 
wherein the negative electrode is a lithium metal electrode or a lithium metal alloy electrode, and 
wherein the negative electrode comprises a lithium deposition layer having a thickness of about 40 micrometers or less.
(Original) The lithium secondary battery of claim 21, wherein a lithium deposition density of the negative electrode is about 0.2 grams per cubic centimeter to about 0.45 grams per cubic centimeter, wherein lithium deposition density is determined after the lithium secondary battery is charged such that the negative electrode has a potential of 0 volts versus Li/Li+.
(Original) A method of preparing the composite separator of claim 1, the method comprising:
mixing the ionic liquid, the block copolymer, the particle, and an organic solvent to provide a composite electrolyte composition; 
coating the composite electrolyte composition on the porous substrate; and 
drying a coated composition to prepare the composite separator.
(Original) The method of claim 27, wherein the mixing to provide the composite electrolyte composition further comprises adding a liquid electrolyte comprising a lithium salt and a non-aqueous organic solvent to the ionic liquid, the block copolymer, the particle, and the organic solvent.
(Original) The lithium secondary battery of claim 26, wherein a lithium deposition density on the negative electrode after the lithium secondary battery is charged is greater than 0.26 grams per cubic centimeter to about 0.45 grams per cubic centimeter.
(Original) The composite separator of claim 1, wherein 
the composite electrolyte comprises a plurality of particles, and 
none of the plurality of particles are present inside a pore of the porous substrate.
(Previously Presented) The composite separator of claim 1, wherein the ionic liquid is an ionic material in a molten state at room temperature (25°C).
(New) The composite separator of claim 1, wherein a content of the particle is about 1 part to about 50 parts by weight, with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer and the particle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Lai (US 2015/0333309 A1), Goetzen (US 2015/0030933 A1), Mizuno (US 2015/0372276 A1), Choi (US 2015/0079485 A1), Hamada (US 2021/0057703 A1) and Iwai (US 2014/0248525 A1), but none of the prior art teaches a composite separator comprising a porous substrate and a composite electrolyte on a surface of the porous substrate, the composite electrolyte comprising a block copolymer, an ionic liquid, and an organic particle, wherein a size of the particle is larger than a pore size of the porous substrate, the particle of the composite electrolyte is not present inside a pore of the porous substrate, and is present only on the surface of the porous substrate, a content of the block copolymer is about 1 part to less than 30 parts by weight, with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer, and the particle, and the particle is a microsphere having an average particle diameter of greater than 3 micrometers to about 7 micrometers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723